Citation Nr: 0101414	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for a skin disorder.  The 
veteran filed a timely notice of disagreement and his appeal 
has been perfected to the board.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

Pertinent to the issue on appeal, however, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded).  As part of that assistance, the VA 
must make reasonable efforts to obtain records (including 
private records) that the claimant sufficiently identifies.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 14 Stat. 2096, ___ (2000).  In addition, VA must 
provide a medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Id.  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The veteran has maintained that he has been afflicted with 
recurrent skin disorders since his period of active military 
service in World War II.  He has reported treatment from 
multiple dermatologists without relief of his symptoms.  In a 
series of statements in support of his claim, from September 
1998 through February 1999, the veteran referenced four 
treatment record sources:  (1) the Army Base Hospital at 
Black Pool, England, 1945 - 1946; (2) the Naval Hospital in 
Philadelphia, Pennsylvania, 1946; (2) the dermatology clinic 
at the Philadelphia, Pennsylvania VA Medical Center (VAMC), 
1998; and (3) private physician, Minayak Pattanayak, M.D., of 
Newtown, Pennsylvania, 1996 - 1997.  Most of these medical 
records have not been obtained for association with the 
claims folder.

Appellate review of the veteran's service medical records 
shows that he was treated in September 1945 for scabies, and 
again in December 1945 for scabies with acute furunculosis.  
By January 1946, he was still receiving treatment for 
furuncles, although the condition was noted to be improved.  
Later that month, at the time of his discharge examination, 
findings were negative for a skin condition.

During a VA examination in November 1998, the veteran 
reported a history of skin rash, particularly on his back, 
dating from his military service in World War II.  He 
indicated that he used a hydrocortisone-type cream to 
suppress the rash which had a tendency to wax and wane over 
time.  On examination, the veteran was noted to have an 
eczematous and pruritic rash encompassing approximately 20 
percent of his back.

Post-service VA medical records show that the veteran has 
reportedly received treatment at the Dermatology Clinic of 
the VA Hospital in Philadelphia, Pennsylvania.  A related 
medical statement, dated in November 1998, noted that the 
veteran had pruritic, urticarial, excoriated papules and 
plaques on his back, and referenced a June 1998 biopsy that 
was indicated to be consistent with dermal hypersensitivity.

At present, the record contains a current diagnosis of 
eczematous rash, as well as in-service diagnoses of scabies 
and furunculosis.  There is no medical opinion from any 
physician of record in this case which links a current skin 
disorder to the veteran's in-service skin problems.  As noted 
above, however, the veteran has identified certain treatment 
sources for his skin problems; the RO has not obtained the 
veteran's medical records from these facilities.  For this 
reason, and to ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, a remand is 
warranted.  See Veterans Claims Assistance Act of 2000, Pub. 
O. No. 106-475, § 3(a), 114 Stat. 2096, ____(2000) (to be 
codified at 38 U.S.C. § 5103A).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
skin disorders originating from the 
office of Dr. Pattanayak in Newtown, 
Pennsylvania, and from the Dermatology 
Clinic of the VA Hospital in 
Philadelphia, Pennsylvania.  Also, an 
additional request for service medical 
records including those from the Naval 
Hospital in Philadelphia, Pennsylvania 
should be made.  If the requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

2.  The RO should also contact the 
veteran and request the names and 
addresses of all dermatologists who 
treated him for his skin disorders, as 
referenced in the November 1998 VA 
medical statement.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
copy of all pertinent treatment records 
from the identified source(s), and 
associate them with the claims folder.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA dermatological examination to 
ascertain the etiology of the veteran's 
current skin disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should render 
an opinion, as to whether it is at least 
as likely as not that the veteran's 
current skin disorder is in any way 
related to his active military service, 
to include his in-service skin disorders, 
or whether it is due to other causes.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence of a nexus 
between the veteran's current skin 
ailment and his in-service skin 
disorders, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a skin disorder on 
the merits.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If the benefits sought on appeal 
remain denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need not act until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


